Third District Court of Appeal
                               State of Florida

                          Opinion filed August 15, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-1879
                         Lower Tribunal No. 14-005658
                             ________________

                              Ronald Jerome Lee,
                                  Petitioner,

                                        vs.

     Marydell Guevara, Director of Miami-Dade County Department of
                              Corrections,
                               Respondent.



     A Case of Original Jurisdiction - Habeas Corpus

     Herbert Erving Walker III, Esq., for petitioner.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for respondent.

Before SUAREZ, SALTER and EMAS, JJ.

              ON PETITION FOR WRIT OF HABEAS CORPUS

     SUAREZ, J.
      Ronald Lee filed his petition for writ of Habeas Corpus after the trial court

granted the State’s Motion to Revoke Defendant’s Bond. Mr. Lee requests this

Court to instruct the lower court to either release him or to reduce his bond. The

State has filed a limited concession noting that the trial court failed to comply with

Florida Rule of Criminal Procedure 3.131 by failing to issue the required findings

of fact and conclusions of law in support of the court’s order revoking bond. See

State v Blair, 39 So. 3d 1190 (Fla. 2010); Rigby v. State, 29 So. 3d 390 (Fla. 5th

DCA 2010); Dupree v. Cochran, 698 So. 2d 945 (Fla. 4th DCA 1997).

      We grant the petition only insofar as to remand the case to the trial court for

the purpose of holding an immediate evidentiary hearing on the State’s motion to

revoke bond and to make the required findings of fact and conclusions of law. §

704.041(4)(c), Florida Statutes (2013); Fla. R. Crim. P. 3.132(c)(2). Mr. Lee shall

not be released pending the outcome of the evidentiary hearing, or of any appeals

by right. This opinion shall become effective immediately, notwithstanding the

filing of any motion for rehearing.

      Petition granted and remanded with instructions.




                                          2